JUDGMENT
Per Curiam
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by appellant. See Fed. R. App. P. 34(a)(2); D.C. Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s May 11, 2016 order dismissing appellant’s case be affirmed. The district court properly determined that appel-lees are entitled to judicial immunity from appellant’s claim for damages. See Mireles v. Waco, 502 U.S. 9, 12-13, 112 S.Ct. 286, 116 L.Ed.2d 9 (1991); Stump v. Sparkman, 435 U.S. 349, 356, 98 S.Ct. 1099, 55 L.Ed.2d 331 (1978). Any claims for injunc-tive or declaratory relief were properly dismissed as well. See 28 U.S.C. § 1915A(b). And, to the extent appellant sought review of orders issued by the appellees, the district court also correctly determined it lacked jurisdiction to grant that relief. See D.C. Court of Appeals v. Feldman, 460 U.S. 462, 476, 103 S.Ct, 1303, 75 L.Ed.2d 206 (1983); Rooker v. Fidelity Trust Co., 263 U.S. 413, 415-16, 44 S.Ct. 149, 68 L.Ed. 362 (1923).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. *21See Fed. R. App. P. 41(b); D.C. Cir. Rule 41.